Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Higgins et al. (US 5,165,168) teaches that it is conventional to fabricate water spouts using hydroforming techniques where the water spouts are generally formed by placing a curved tube in a hydroforming die. High pressure fluid is then injected into the tube. The tube expands under the fluid pressure to fill the cavity. After the hydroforming, the grain structure of the tube is expanded resulting in a low quality surface finish. Hydroformed tubes are then buffed and polished to improve surface finish and are coated with an enamel or other coating which can cover surface imperfections. Higgins et al. further teach another conventional method to fabricate water spouts by braising a shaped tube to a cast outlet. Cast outlets are cast and machined and add considerable expense to the finished high rise water spout (col. 1, lines 39-53).  In view of these conventional forming techniques, Higgins et al. teaches a novel method of making a water spout (20) from an elliptical preformed tube (24, 26, 28). An outlet end (30) is formed from the tube at the opposite end of a central body portion (38) from an inlet end (34). The central body portion (38) has an arcuate extent of more than ninety degrees and is formed in a roll-forming operation. The method includes forming an outlet trim line edge (46) on the outlet end (30). A U-shaped slot (50) is formed in a lower surface (52). A flange forming tool (58) forms parallel walls (66) and a curved wall (68). A 
	Stahly (US 3,961,513) teaches a method of making a pipe fitting having a generally T-shape wherein a solid plug of malleable metal is first deformed to provide a tube closed at one end and having a thicker wall adjacent the closed end and thereafter further deforming the tube to provide a pair of legs adjacent the one end (abstract, lines 1-6, Figs. 1-14).
	Tadokoro (US 3,681,960) teaches a method for forming bottomed tubular blanks into valve bodies.  A bottomed tubular blank or a blank having an open end and a closed end is formed into a valve body whose shape is defined by a pair of dies and the ends of pistons incorporated in the dies. Pressure oil is introduced into the blank through one of the pistons to bulge the blank to the shape thus defined. There are provided upper and lower pressing dies between which the blank is disposed and pistons extending into the dies in four directions, with the piston for pressing the opening of the blank being provided with an inlet for supplying the pressure oil into the blank and an outlet for discharging the pressure oil. When required, the blank is pressed by the dies for preliminary forming and then subjected to the hydraulic bulge forming (abstract, lines 1-14, Fig. 1).

	Gratzer et al. (US 4,414,834) teaches a method and apparatus for expanding a tubular workpiece which includes mounting the workpiece in a lower die, filling the workpiece with fluid and engaging the upper portion of the workpiece with an upper die. The upper die is moved downwardly acting to physically compress the workpiece. The dies are additionally configured to form an internal pressure cavity such that further downward displacement of the upper die creates an internal pressure forcing the workpiece outwardly into the desired end configuration (abstract lines 1-10).
	Gardon (us 6,202,460) teaches a method and device for producing a y-fitting having a y-branch from a metal tube by hydroforming. The device includes a die defining a cavity having a cylindrical portion, in which the tube is placed, and a branch, opening into the cylindrical portion and having a shape corresponding to the y-branch; opposed pistons configured to move inside the die to exert thrust on each end of the tube; an injection mechanism configured to inject a fluid into the tube at high pressure so that metal flows into the branch; a counter-plunger arranged in the branch and in contact with that portion of the tube facing the branch; and a displacement mechanism 
	Regarding claim 1, the prior art fails to teach or fairly suggest the steps of placing the bent semi-finished blank in a bathroom hardware shell shaping die, wherein the bathroom hardware shell shaping die is heated to a second temperature; forming a shell by injecting a gas onto or into the bent semi-finished blank, after closing the bathroom hardware shell shaping die, through a gas inlet in the bathroom hardware shell shaping die at a pressure for a second time, which causes the bent semi-finished blank to fit
a cavity of the bathroom hardware shell shaping die in combination with the rest of the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        01/29/2022